DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s withdrawn of Species II (claims 16-25) without traverse in the reply filed on 06/15/22 is acknowledged.

Information Disclosure Statement (IDS)
3.	The IDSs submitted on 12/16/19 and 05/28/21 have been entered and considered by the Examiner. 

Examiner’s Comments
4.	Claim 11 recites “a computer readable storage medium”. Paragraph 160 of the Specification states: a computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire. Accordingly, as the Specification clearly defines the “computer readable storage medium” not to include signals, the claim falls under one of the statutory categories and does not raise an issue under 35 U.S.C. 101. 

Claim Interpretations

5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. –An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is/are: a selection, measurement, generation and computation components in claims 1 & 4-5.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If Applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may: (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a measurement component that captures a quantum state measurement of a qubit…”. The term “captures” (to record in a permanent file (as in a computer) –Merriam Webster) in this context is ambiguous because a function of a measurement component is to measure or compute but not to store (capture). Hence, renders claim 1 and its dependent claims indefinite. Similar rejection applies to claims 6 and 11. In addition, claim 1 recites “a memory that stores computer executable components”. As indicated under the Claim Interpretations (Section 6) the “components” are related to structures. A memory can store instructions or operations but cannot store structures (components). Hence, renders the claim indefinite.  

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
I. 	Determining the scope and contents of the prior art. 
II. 	Ascertaining the differences between the prior art and the claims at issue. 
III. 	Resolving the level of ordinary skill in the pertinent art. 
IV. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hamamura (IDS 12/16/19 NPL Cite No. 1).

Regarding claims 1 (system), 6 (method) & 11 (medium), Hamamura teaches a system, method and medium (Sections I-IV: quantum computer), comprising: a memory that stores computer executable components (Section I: programmable quantum computer); a quantum device that generates quantum states (Section I: programmable quantum computer); and a processor that executes the computer executable components stored in the memory (Section I: programmable quantum computer), wherein the computer executable components comprise: a selection component that selects a quantum state measurement basis (Section II, C: choosing a set of entangled measurements and grouping of Pauli strings with TPB); and a measurement component that captures a quantum state measurement of a qubit in the quantum system based on the quantum state measurement basis (Section II, C: entangled measurements such as Bell measurements in order to reduce the number of measurements & Appendix A: 2-qubit entangled measurements). Although Hamamura teaches the quantum state measurement Hamamura does not explicitly disclose a quantum state measurement having a probability defined based on a ratio of a Pauli operator in a Hamiltonian of a quantum system. However, Hamamura in Section I discloses: Variational Quantum Eigensolver (VQE)… a qubit Hamiltonian is linear combination of tensor products of Pauli operators. It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to utilize Hamamura’s VQE to include a ratio of a Pauli operator. One of ordinary skill in the art would be motivated to do so to minimize the expectation value, Section I.

Regarding claims 2, 7 & 12, Hamamura further teaches wherein the quantum state measurement basis comprises a basis state of at least one of a stabilizer state, a single qubit stabilizer state, or multiqubit quantum states that span quantum states comprising a defined number of nonidentity Pauli matrices (Section II, C: multi-qubit), and wherein the Hamiltonian comprises a sum of weighted Pauli strings comprising the defined number of the nonidentity Pauli matrices (Appendix B: weighted sum of Pauli strings).  

Regarding claims 3, 8 & 13, Hamamura also teaches wherein the measurement component captures the quantum state measurement of the qubit based on the quantum state measurement basis to reduce at least one of: a number of quantum state measurements of the qubit used to compute an expected energy value of the Hamiltonian; or execution time of the quantum system to execute a variational quantum eigensolver algorithm (Section I: Variational Quantum Eigensolver (VQE)).

Regarding claims 4, 9 & 14, Hamamura also teaches wherein the computer executable components further comprise: a state generation component that generates a product quantum state based on quantum state measurements of the qubit captured based on multiple quantum state measurement bases (Section I: tensor product basis (TPB)).  

Regarding claims 5, 10 & 15, Hamamura also teaches wherein the computer executable components further comprise: a computation component that computes an expected energy value of the Hamiltonian based on a product quantum state generated based on quantum state measurements of the qubit captured based on multiple quantum state measurement bases (Section I: tensor product basis (TPB)).

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
I. Flammia (US 11,334,693 B1) discloses optimizing quantum computers in Figure 3.
II. Johnson (US 2020/0160204 A1) discloses quantum optimization algorithms in Figure 10.
III. Antonio (US 2019/0095811 A1) discloses quantum eigenvalue solver in Figure 6.

12.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWKAT M. ALI whose telephone number is (571) 270-1639. The Examiner can normally be reached on Monday-Thursday 8:30AM-3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO AIR at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633